PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/337,562
Filing Date: 28 Oct 2016
Appellant(s): Wang et al.



__________________
Jason S. Feldmar
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 16, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated January from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-25 are rejected under 35 U.S.C. 101 because the claims are not directed to patent eligible subject matter. 
Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Sharp et al. (US 2016/0203509 A1) in view of Grebeck et al. (US 8,175,950 B1).
(2) Response to Argument
Applicant's arguments with respect to rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive.  First, Applicant asserts that the abstract idea cannot fall under mathematical concepts because “a limitation that is merely based on or involves a mathematical concept described in the specification may not be sufficient to fall into this grouping, provided the mathematical concept itself is not recited in the claim” as provided by the October 2019 update.  Examiner respectfully disagrees. According to Example 43 of the October 2019 update, the limitation of “calculating a ratio of C11 to C13 levels measured in a blood sample from a patient diagnosed with Nephritic Autoimmune Syndrome Type 3 (NAS-3) to identify the patient as having a non-responder phenotype” recites a mathematical calculation because the limitation “has a BRI that requires performing an arithmetic calculation (division) in order to obtain the desired results.”  In the instant case, the limitation “calculating the decision based on the plurality of utility functions, wherein the decision comprises a selection of an ad from an inventory as an optimal match to the ad opportunity, and wherein the optimal match is determined in real time for the advertisers and the media content providers; and providing the ad to a selection of the one or more devices” has a BRI that requires performing a decision calculation using utility functions in order to determine the optimal ad match to the ad opportunity. Second, the Applicant asserts that the claimed limitations does not fall under organizing of human activity grouping, but actually selecting an ad as part of a campaign and delivering to a selection of devices.  Examiner respectfully disagrees.  Selecting an ad see example 43 of October 2019 PEG update). MPEP 2106.04 (a)(I) states, “When finding that a claim is directed to such an improvement, it is critical that examiners give the claim its broadest reasonable interpretation (BRI) and evaluate both the specification and the claim. The specification should disclose sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement, and the claim itself must reflect the improvement in technology.” The alleged improvement cannot be characterized as an improvement in a computer because a skilled artisan could perform the steps mentally (mathematical relationships), and is therefore directed to advertising based on mathematical relationships.  Fourth, Applicant asserts the request of the claimed invention is transformed into a different state—an advertisement on a device.  Examiner respectfully disagrees. MPEP 2106.05(c) states that, "Transformation" of an article means that the "article" has changed to a different state or thing. Changing to a different state or thing usually means more than simply using an article or changing the location of an article. A new or different function or use can be evidence that an article has been transformed. For data, mere "manipulation of basic mathematical constructs [i.e.,] the paradigmatic ‘abstract idea,’" has not been deemed a transformation. CyberSource v. Retail Decisions, 654 F.3d 1366, 1372 n.2, 99 USPQ2d 1690, 1695 n.2 (Fed. Cir. 2011) (quoting In re Warmerdam, 33 F.3d 1354, 1355, 1360 (Fed. Cir. 1994)). In this case, the claimed invention involved manipulation of basic mathematical constructs and is directed to an abstract idea.  Fifth, Applicant asserts that it is the Patent Office’s burden to establish why the claim is not patentable subject matter.  Examiner notes that the claimed invention utilizes general purpose computer components used for conventional activities are not directed to steps that are an integral part of a machine or an improvement in computer functionality. Specifically, receiving, storing, and updating data and performing mathematical functions are well-understood, routine, and and the specification were evaluated to give the claim its broadest reasonable interpretation. Thus, the claims are not directed to patent eligible subject matter.  The remaining arguments under the section titled “Response to the Arguments in Final Office Action” are repeated from the previous section (e.g., machine or transformation), and the corresponding responses will not be repeated for the sake of brevity.
Applicant’s arguments with respect to rejection under 35 U.S.C. 103 have been considered, but are not persuasive. 
First, Applicant asserts that the modeling of Sharp is limited to one particular entity and one particular device, rather than an entire advertising system.  Examiner respectfully disagrees.  Figs.1 and 4 and Paragraph [0083] of Sharp discloses that the various churn models are using within the Contextual Marketing Platform (CMP).  The CMP includes marketers, service providers, consumers, and devices for each entity.  The modeling applies to every aspect of the CMP and each subscriber within the advertising system, not a particular subscriber or device. Moreover, Paragraph [0112] of Sharp discloses, “[S]ub-process 702 receives and employs data from the Attribute/State Vector data storage that further includes churn model data, including a churn index for each active subscriber…Thus, the churn index can be used to rank the predicted effectiveness of various messages and to define eligibility requirements that may be used by CMM 700 to direct marketing campaigns or that match appropriate offers, incentives, and messages to selected groups.”  Thus, churn models are used to determine the most optimal state (matching relevant offers to targeted groups) of the advertising/marketing system for each subscriber. Second, Applicant asserts that the combination of references does not teach or suggest that state dynamics are modeling using a set of probabilistic scores to predict outcomes.  Examiner respectfully disagrees.  Paragraph [0114] of Sharp discloses “One embodiment of a 
Regarding claims 2, 17, and 24, Applicant asserts that Sharp does not teach or suggest an attribute as claimed because the user attribute of Sharp does not include a device identifier or media channel identifier.  Examiner respectfully disagrees. To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope (see MPEP 2111.01(IV)).  Applicant includes no special definition of user identifier or attribute that differs from the plain and ordinary meaning.  In fact, Paragraph [0061] of Applicant’s Specification discloses, “A user identifier may specify user demographics, intention, media usage, purchase and other behavior.” Paragraph [0032] of Sharp discloses, “User attributes, include, but are not limited to, a user's age; a geographic location of the user; an income status of the user; a usage plan; a plan identifier (ID); a refresh rate for the plan; a user propensity (e.g., a propensity to perform an action, or so forth) or the like.” Demographics (user’s age and income), media usage (usage plan), and user behavior (user propensity) are disclosed in Sharp as user attributes.
Regarding claims 3, 18, and 25, Applicant asserts that messages disclosed in Sharp are not advertisements, but an offering of the network’s provider’s services. Examiner respectfully disagrees. Paragraph [0029] of Sharp discloses, “As used herein, the terms “offer” and “offering” refer to a networked services provider's product, service, content, and/or application for purchase by a customer….Examples may include a “giveaway” or “informational” offer. Moreover, Paragraph [0081] of Sharp discloses, “The messages, may, for example, take the form of a advertising message shown on a service provider's customer portal, or in a user's browser on their client device.” Thus, Sharp discloses ads that are sent to the user. 
Regarding claim 4, Applicant asserts that Sharp does not disclose all of the state variables recited.  Examiner notes that the claim must be read in light of the specification. Paragraph [0049] of Applicant’s Specification discloses, “A state of a system includes a minimal set of variables that are used to describe and address ad opportunities and ads, and state dynamics specify how these variables are related together for the purpose of the decision-making. Thus, not all state variables are needed for the system. The number of variables needed is dependent on the particular ad opportunity. These responses also apply to arguments regarding claim 19.Arguments regarding the churn model can be found in part a. above.
Regarding claim 5, Applicant disclose that Sharp does not teach or suggest probability of user clicking an ad, ad conversion or traffic associated with ads. Examiner respectfully disagrees.  The termination equation finds the probability of an observation sequence deriving from an HMM model (see Paragraph [0198] of Sharp). Since the HMM models in the instant case are used to determine ad opportunities, then the termination equation is this case is used to find the probability of an ad opportunity. 
Regarding claims 6 and 20, Applicant asserts that  Sharp does not teach or suggest utility function specified for a buyer, seller, or media content provider, rather Sharp discloses a network service provider.  Examiner respectfully disagrees. Paragraph [0027] of Sharp discloses, “As used herein, the terms “networked services provider”…may be used interchangeably to refer to a provider of any network-based telecommunications media, product, service, content, and/or application.” Thus, the networked services provider of Sharp includes a media content provider. 
Regarding claims 7 and 21, Applicant asserts that the Sharp does not teach or suggest a selection at a user interface and the ability to calculate multiple decision rules based on multiple utility functions and control parameters.  Examiner respectfully disagrees.  Paragraph [0077] of Sharp discloses a user interface program as one of the applications that can be utilized for the system. Paragraph [0211] of Sharp discloses, “Choosing a value for E allows one to make a 
Regarding claim 8, Applicant asserts that Sharp does not teach or suggest the control parameters as recited in the limitations.  Examiner respectfully disagrees.  Paragraph [0169] of Sharp discloses derived features such as revenue-generating activity, which is analogous to a revenue goal.
Regarding claim 11, Applicant asserts that Sharp fails to track and log user interactions with an ad.  Examiner respectfully disagrees. Paragraph [0078] of Sharp discloses, “Web services 356 might interact with CMP 357 to enable a networked services provider to track customer behavior, and/or provide contextual offerings based in part on determining a churn risk for a given subscriber having a defined sequence of behavior.”  Customer behavior is tracked in part by using the churn models. 
Regarding claims 13 and 22, Applicant asserts that Sharp does not disclose selecting a device from different types or a selection of a media channel.  Examiner respectfully disagrees.  Paragraph [0129] of Sharp discloses a device and media channel are selected based on activity level.
Regarding claim 14, Applicant asserts that Sharp does not teach or suggest selection of channels identified by an event of interest.  Examiner respectfully disagrees. Paragraph [0129] of Sharp discloses an increase in activity level over a percentage of days. This is selection based on an optimal time. 
Regarding claim 15, Applicant asserts that Sharp does not teach or suggest a decision based on a tradeoff between revenue and profit margin utility function. Examiner respectfully disagrees. Paragraph [0171], [0174], and [0176] disclose a list of typical features that may be used within the churn models such as revenue-generating activity. 



Respectfully submitted,
/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621                                                                                                                                                                                                        
Conferees:
/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.